Citation Nr: 0612102	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-01 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

2.	Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
October 1965.  He also had a period of active duty for 
training (ACDUTRA) in June 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which determined that new and material 
evidence had not been received to reopen the veteran's 
previously denied claim for service connection for a back 
disability.  The RO also denied his original claim for 
service connection for a bilateral hip disability.


FINDINGS OF FACT

1.	The veteran has been appropriately informed of the 
evidence required to substantiate the claims on appeal, 
including whose responsibility - his or VA's, it was to 
obtain the supporting information and evidence.  Moreover, 
all relevant evidence necessary for a fair disposition of the 
claims has been obtained.

2.	In its February 1971 rating decision, the RO denied the 
veteran's original claim for service connection for a back 
disability, and then notified him of this decision the 
following month.  He did not appeal.

3.	More recently, in July 1984, the Board issued a decision 
denying the veteran's petition to reopen this claim.

4.	The additional evidence received since that July 1984 
Board decision was not previously of record, but nonetheless 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a back 
disability.

5.	There is no competent evidence establishing or otherwise 
providing support for the existence of a causal relationship 
between the veteran's current hip disability and his active 
military service or period of ACDUTRA.


CONCLUSIONS OF LAW

1.	The Board's July 1984 decision denying the petition to 
reopen the claim for service connection for a back disability 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2005).

2.	New and material evidence has not been received since that 
decision to reopen the claim for service connection for a 
back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).

3.	The veteran's bilateral hip disability was not incurred or 
aggravated during service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002);  38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including, as with the veteran's claimed back disorder, a 
petition to reopen a previously denied and unappealed claim 
for service connection), therefore, VA is required to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).
While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and as specifically applicable here, 
the notice for a reopening claim needs to discuss both the 
rating and effective date elements, etc.  Similarly, even for 
claims that "fall beyond" the five basic elements of a 
service connection claim, such as special monthly 
compensation, pension, etc., the effective date to be 
assigned if the claim is granted is a matter that needs to be 
addressed in the VCAA notice.

In the case presently under consideration, the RO has 
provided the veteran with notice of key provisions of the 
VCAA as these pertain to the continuing evidentiary 
development of his claims through issuance of a July 2002 
VCAA notice letter.  This correspondence informed him of the 
recent enactment of the VCAA and placed him on notice with 
regard to the information and evidence not already of record 
that was needed to substantiate the claims.  Moreover, it 
clarified the extent of the information and evidence that VA 
would assist in providing, and that which he was expected to 
provide himself.  Quartuccio, 16 Vet. App. at 186-87.  
In explaining to him the general types of evidence that would 
be most helpful in establishing his claims, the RO provided 
as examples, physicians' statements with supporting clinical 
findings, the results of laboratory tests or x-rays, and 
lay statements from other individuals concerning their 
firsthand observations of his current symptoms.   

Another relevant notice document sent to the veteran 
providing further clarification of the additional evidence 
necessary to substantiate his claims -- as indicated above, 
the first element of sufficient VCAA notice, as set forth 
under Pelegrini II, is the November 2003 statement of the 
case (SOC).   This document also included citation to 38 
C.F.R. § 3.159, the regulation that sets forth the procedures 
by which VA will assist a claimant in the development of a 
claim for compensation benefits.

While the above documents satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, there was no reference therein to the specific 
language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).

Here, although the July 2002 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.  
That correspondence requested that he submit to the RO any 
further evidence that would help to show the continuous 
existence of a bilateral hip condition since military 
service -- or that would help to reopen the previously 
denied claim for service connection for a back disability, 
and he was provided a period of up to one year to present 
this evidence.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be 
harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128, rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal, 
this, too, was nonprejudicial.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction (AOJ, i.e., RO), the Board must consider whether 
the veteran has been prejudiced thereby).  This is because, 
since the Board will conclude below that the preponderance of 
the evidence is against each of his claims, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

Furthermore, the July 2002 VCAA letter was sent to the 
veteran in a timely manner.  This correspondence was sent to 
him after the May 2002 date of receipt of his petition to 
reopen and original claim for service connection for a 
bilateral hip condition, but prior to the September 2002 
rating decision at issue which represented the initial 
adjudication of his claims.  This sequence of events comports 
with the legal definition for what constitutes timely notice, 
as set forth in Pelegrini II.  See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).

In addition to the above-referenced procedures for 
implementation of the duty to notify and assist under the 
VCAA, there is specific legal authority that has been 
recently enacted pertaining to a petition to reopen a 
previously denied claim for VA benefits.  In the case of Kent 
v. Nicholson, No 04-181 (March 31, 2006), the Court recently 
held that in providing a claimant with notice of the legal 
requirement of "new" and "material" evidence as the pre-
requisite for reopening a previously denied claim, the 
content of the VCAA notice issued must inform him of the 
"unique character of evidence that must be presented" in 
order to reopen the denied claim in that specific case -- 
including with respect to each legal requirement that must be 
established to warrant entitlement to the benefit sought.

In providing notification of the requirement of "material" 
evidence to reopen a previously denied claim, VA must 
consider the basis for the previous denial and provide a 
notice letter describing what evidence would be needed to 
substantiate the element or elements found insufficient in 
the previous denial (including the general "elements" that 
constitute a valid claim for service connection defined in 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  These necessary elements are 
evidence of a current disability, competent evidence of in-
service incurrence or aggravation, and a medical nexus 
between the current disability and service).  Additionally, 
comprehensive VCAA notice for a petition to reopen requires 
that the claimant is informed of the definition of "new" 
evidence with reference to his claim.  The failure to 
describe what would constitute "material" evidence in 
almost all circumstances will have a prejudicial effect upon 
the adjudication of the claim, and thus the absence of such 
information would not be harmless error.  However, the 
failure to notify a claimant of the need to provide "new" 
evidence would not have a prejudicial effect on the outcome 
of a petition to reopen, in the specific instance where that 
claim was previously denied on the basis of an element for 
which no evidence had previously been submitted, since any 
evidence submitted would by definition be new.

Here, the July 2002 VCAA letter provided to the veteran 
correctly informed him of the type of evidence he would need 
to submit that would constitute "material" evidence.  Since 
the basis for the RO's original denial of his claim in 
February 1971, as well as the Board's July 1984 determination 
that new and material evidence had not been presented to 
reopen the claim, was that he had a pre-existing back 
disorder that was a congenital or developmental abnormality, 
which did not undergo aggravation in service -- and thus the 
element of his claim which had not been established was that 
of in-service aggravation (due to superimposed injury or 
disease), evidence "material" to the claim would need to 
show either that his back disorder was in fact originally 
incurred in service or pre-existed service and underwent 
aggravation therein beyond its natural progression.  The July 
2002 VCAA letter placed him on notice of this definition of 
material evidence, informing him of the availability of a 
theory of entitlement to service connection on the basis of 
direct incurrence or aggravation.  Moreover, 
this correspondence directly explained to him the requirement 
of "new" evidence. 


Bear in mind, as well, that the November 2003 SOC also 
included legal citation to and explanation of the revised 
version of 38 C.F.R. 3.156(a), which sets forth the 
requirements for both "new" and "material" evidence that 
are applicable for the veteran's recently filed petition to 
reopen (received after August 29, 2001).  Accordingly, he has 
received a sufficient explanation of what evidence must be 
submitted to reopen a claim for service connection for a back 
disability, consistent with the holding in Kent as to the 
requirement for comprehensive notice regarding the criteria 
for what constitutes new and material evidence.

Moreover, the RO also has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims, in that it has obtained his VA outpatient and 
hospitalization records from the time period since his 
military service, treatment records from several private 
physicians, and his service medical records (SMRs).  
Additionally, the RO has previously requested any further 
available records from the Womack Army Hospital, but received 
a response from this facility in March 1971 that no remaining 
treatment reports for the veteran were on file.  The veteran 
has submitted recent treatment records from other 
private doctors and various personal statements and lay 
statements from third-parties.  He has not at any point 
requested the opportunity to testify at a hearing in support 
of his claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.






Petition to Reopen

Service connection may be established for any current 
disability that is the result of a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA or for injury incurred in or 
aggravated while performing inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

The RO considered and denied the veteran's original claim for 
service connection for a back disorder, by way of a February 
1971 rating decision.  In providing the explanation for the 
denial, it was observed that a June 1966 physical profile 
report showed the veteran was placed on limited duty for a 
few days during a period of ACDUTRA, but there was no 
evidence of symptoms of a back disorder during his active 
duty service from October 1963 to October 1965.  A recent VA 
examination had shown that he had spondylolisthesis with 
spondylolysis at L5-S1, with no back pain at that time.  Also 
considered, though not specifically mentioned 
in that decision, was that an X-ray of his lumbosacral spine 
had indicated that spondylolisthesis was associated with a 
congenital bony defect of the isthmus of the dorsal arch.  So 
service connection was denied because his spondylolisthesis 
with spondylolysis was a constitutional or developmental 
abnormality that pre-existed service, and further, under 38 
C.F.R. § 3.303(c), would not be considered a disability under 
VA law.

The veteran then received notification of the denial of his 
claim for service connection for a back disability through 
correspondence issued to him the following month.  He did not 
take any action to appeal that determination.  
So the February 1971 rating decision became final and binding 
on him based on the evidence then of record.  See U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.204 
(2005).



More recently, in July 1984, the Board issued a decision 
denying the veteran's petition to reopen the claim for 
service connection for a back disability.  The Board notified 
him of that decision that same month.  At the time, the Board 
was the final step in VA's appeal process; the Court was not 
enacted until some four years later, in 1988.

This, in turn, means there must be new and material evidence 
since the Board's July 1984 decision to reopen this claim and 
warrant further consideration of it on a de novo basis.  38 
U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156 (2005); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

The Board must determine whether new and material evidence 
has been received since its prior July 1984 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply prospectively to applications to 
reopen that were received on or after August 29, 2001.  Here, 
the veteran's current petition to reopen his claim was 
received in May 2002, after that cutoff date.  So the amended 
version of §3.156(a), providing a new definition of new and 
material evidence, applies to his current appeal.
   
According to the amended version of 38 C.F.R. § 3.156(a) 
(2005), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.



Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

Given the justification for the RO's February 1971 and the 
Board's more recent July 1984 denial of the claim for service 
connection for a back disorder (and petition to reopen, 
respectively) -- that this condition was constitutional or 
development in nature and did not undergo a substantial 
worsening in service -- the record would need to now provide 
competent evidence that is favorable on the question of 
medical nexus, to warrant reopening this previously denied 
claim.  This would include evidence suggesting the veteran 
had a pre-existing lower back disorder that, nonetheless, was 
exacerbated in service beyond its natural progression.  In 
the event that more recent diagnosis of his back disorder 
merely continued to show it was a congenital or developmental 
condition, he could still establish the requisite aggravation 
with evidence of permanent worsening by superimposed injury 
or disease.  See e.g., Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993); Carpenter v. Brown, 8 Vet.App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990).  Alternatively, he could establish a link between a 
present back disability and military service on the theory 
that his current condition was directly incurred in service.  
Unfortunately, though, none of this is shown, even now.

The evidence that has been added to the veteran's claims file 
since the Board's July 1984 decision (denying his prior 
petition to reopen) consists of his VA outpatient records 
dated from August 2000 to February 2002, and private 
outpatient records from a family practice clinic dated from 
September 1982 to July 2002.  


Also received since the Board's July 1984 denial of the 
veteran's prior petition to reopen are several personal 
statements and lay statements from third-parties in support 
of his claim.

Even though this additional evidence is new, in the sense 
that it was not of record and, therefore, not considered by 
the Board when denying the prior petition to reopen in July 
1984, it still is not material because it does not causally 
relate the veteran's current back disability to his service 
in the military - either via direct incurrence of a relevant 
disease or injury during service or, alternatively, by 
showing a pre-existing back disorder was aggravated during 
service beyond its natural progression.  So the petition to 
reopen, again, must be denied.

The veteran's VA outpatient reports from August 2000 to 
February 2002 pertain to his ongoing treatment for lower back 
pain and discomfort - but most importantly, without 
discussing the etiology of this condition.  So just as when 
the Board previously considered his claim in July 1984, this 
type of evidence is still not in the file, so not material.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing veteran's current condition are 
not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence.).

Also, the records from a family practice clinic dated from 
September 1982 to July 2002 are primarily limited to 
diagnosis and treatment of a back disorder, with one 
exception being a May 1983 notation from Dr. F.  But bear in 
mind that when previously considering whether to reopen the 
veteran's claim in July 1984, the Board reviewed statements 
submitted by Dr. F (in addition to statements submitted by 
Drs. M and C).  So additional statements, of the same 
substance, are not new.  And, as mentioned, some of the 
statements merely note the veteran's self-reported history of 
low back symptoms dating back to his service in the military, 
while not also providing a favorable opinion on the question 
of medical nexus.  So they also are not material.  See, e.g., 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that 
is information simply recorded by a medical examiner, 
unenhanced by additional medical comment by that examiner, 
is insufficient....).

Accordingly, this additional evidence submitted since the 
Board's prior decision in July 1984 does not present a 
reasonable likelihood of substantiating the element of 
medical nexus, and thus, none of these additional records are 
material to his claim.  See Hickson v. West, 11 Vet. App. 
374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996).

The veteran's own statements received since July 1984, as 
well as other lay statements on his behalf, have also been 
taken into consideration.  But since he is a layman, without 
the appropriate background and expertise to render a 
competent opinion on a medical matter, he cannot offer a 
probative opinion etiologically linking a current disability 
to his military service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, his unsupported assertions 
with regard to the issue of causation, a medical matter, 
cannot provide a basis for reopening his previously denied 
claim for service connection.  Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim for compensation 
benefits).  And to the extent his statements merely reiterate 
allegations previously made, including during a hearing prior 
to the Board's July 1984 decision, they are not new.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).

Since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim for service connection for a back 
disability, the benefit of the doubt doctrine is 
inapplicable, and the petition to reopen must be denied.  
See Annoni v. Brown, 5 Vet. App. 463, 476 (1993).



Service Connection for a Bilateral Hip Disability

As mentioned, service connection may be granted for any 
current disability that is the result of a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA or injury incurred in or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

Certain conditions involving what are generally recognized 
as diseases of a chronic nature, such as arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one-year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



Following a review of the relevant medical findings of 
record, the evidence does not establish the veteran presently 
has a bilateral hip condition that is attributable to his 
military service, and accordingly, the criteria for service 
connection for the disability claimed have not been met.  On 
consideration of the information provided through the 
veteran's SMRs, including during the time period of his 
active service and his subsequent one-month period of 
ACDUTRA, these records do not reflect specific complaints or 
treatment for a condition involving either of the hips.  
There is of record in June 1966, during his period of 
ACDUTRA, a physical profile report showing a diagnosis of L5-
S1 spondylolisthesis with spondylolysis, and that his PULHES 
profile was adjusted from 1 to 3 under the category of lower 
extremities.  [PULHES is the six categories into which a 
physical profile is divided.  The P stands for physical 
capacity or stamina; the U for upper extremities; the L for 
lower extremities; the H for hearing and ear; the E for eyes; 
and the S stands for psychiatric.  The number 1 indicates 
that an individual possesses a high level of medical fitness 
and, consequently is medically fit for any military 
assignment.]  Notwithstanding this determination, there is no 
accompanying finding as to any additional symptomatology that 
concerned the hip region.  

The initial indication of the presence of a hip condition is 
shown in the veteran's VA hospitalization report dated in 
August 1974, which documents that he then underwent a left 
total hip arthroplasty to alleviate left hip aseptal necrosis 
(with no involvement of the right hip at that time).  This 
record of the onset of a hip condition is dated approximately 
eight-years after separation from military service, and so, 
well beyond the one-year presumptive period following service 
for the initial manifestation of arthritis to a compensable 
degree for the Board to presume it was incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.   

Since the above-noted 1974 procedure, however, there is 
continued evidence of follow-up treatment for a hip 
condition, including an April 1997 procedure by a private 
physician for a replacement of the veteran's left hip 
arthrosis.  Thus, there is clear evidence he currently 
experiences a specific hip disorder, at minimum, to the 
extent he has continued to receive treatment for the left hip 
(although the evidence thus far does not help to confirm 
whether there is any associated disability with the right 
hip).  This in turn means that service connection for a hip 
disorder may still be established provided that the claimed 
hip condition (diagnosed post-service) were shown to be 
medically related to service, through competent evidence, 
including a medical opinion expressed by a treating physician 
or other competent treatment provider who has reviewed his 
medical history.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Hasty v. Brown, 13 Vet. App. 230 (1999).  See also, 38 C.F.R. 
§ 3.303(d).

But here, unfortunately, there is no medical evidence of a 
nexus (link) between the hip condition claimed and the 
veteran's military service - either while on active duty or 
ACDUTRA.  The records of his outpatient treatment since the 
1974 left hip arthroplasty procedure from VA and private 
medical providers indicate he has continued receiving some 
treatment for a hip condition, but more importantly do not 
include any physician's opinion or finding indicating this 
condition was incurred during his military service.  While a 
January 1997 private physician's report following a general 
medical evaluation reflects the veteran's self-reported 
history that he had a history of fracturing his left hip in 
1965 in the military, which led to the 1974 arthroplasty 
procedure, the Board notes that this information on its own 
does not provide competent evidence with respect to the 
likely etiology of a hip condition.  See LeShore, 8 Vet. App. 
at 409.  The physician's diagnosis was a "fractured femoral 
component, left total hip arthroplasty with probable 
loosening cemented acetabulum," but this was a reference to 
evidence of a more recent fracture which was shown on x-rays 
dated in December 1996.  Also, if some hip trauma were 
sustained in service as alleged in the above report, the 
occurrence of a hip fracture if present would likely have 
been documented in the SMRs if a physician in service had 
determined this had taken place, and as discussed above there 
is no specific record of such an incident.  

The report of the August 1974 arthroplasty procedure provides 
some relevant information concerning the history of a hip 
condition, but this does not help to show that there is any 
medical relationship between this condition and service.  The 
clinical diagnosis provided on discharge from the VA hospital 
where the veteran underwent treatment was of aseptic 
necrosis, left hip, of an "unknown etiology" (as well as 
status-post left total hip).  And in reference to the history 
of the condition for which treatment was provided, it was 
observed that the veteran had apparently had spontaneous 
onset of left hip pain earlier that year.  Also, in the 
reports of VA orthopedic examinations dated in September 1974 
and November 1976, there is a similar history provided as to 
the onset of left hip pain, as having occurred in early-1974.  
Consequently, there is no competent evidence establishing the 
currently diagnosed hip condition is causally related to 
military service, or otherwise suggesting such a medical 
relationship exists.

Since the veteran is a layman, he does not have the necessary 
medical training and expertise to give a probative opinion on 
the likely etiology of his diagnosed hip disability.  
See Espiritu, 2 Vet. App. at 494; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  For these reasons, the competent 
evidence does not support the veteran's claim for service 
connection for a bilateral hip condition.  Accordingly, the 
benefit-of-the-doubt doctrine does not apply in this case 
because the preponderance of the evidence is unfavorable, and 
the claim on appeal must be denied.  38 U.S.C.A. 5107(b); 38 
C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The petition to reopen the claim for service connection for a 
back disability is denied.

The claim for service connection for a bilateral hip 
disability is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


